REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Baras et al. (US 20130185231 A1) generally discloses the aspect of  A method, comprising: conducting data pipelining for generating machine learning models for predicting treatment transition outcomes, comprising: generating a treatment pathway graph; extracting one or more sets of valid treatment options from the treatment pathway graph; and extracting valid predictors from the treatment pathway graph.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	for provision of subject patient data in the machine learning models for predicting treatment transition outcomes; extracting a current treatment pattern from the subject patient data; determining a patient node on the treatment pathway graph; for as election of a valid treatment option set from the set of valid treatment options on the treatment pathway graph; extracting selected valid treatment option set from the sets of valid treatment options from the treatment pathway graph; determining associated ones of the one or more sets of valid treatment options based on the extracted selected valid treatment option set from the sets of valid treatment options: determining ones of the machine learning models for predicting treatment transition outcomes associated with the selected valid treatment option set from the sets of valid treatment options; executing on the ones of the machine learning models each of the associated ones of the one or more sets of valid treatment options to predict treatment transition outcomes for all of the associated ones of the one or more sets of valid treatment options; and providing the predicted treatment transition outcomes. 

The additional limitations are suggested by the examiner as allowable. The claim limitations are quite unique in the sense that the system extract a current treatment pattern based on patient data this would include the treatment user received, current receiving and will receive in the future. The system finds the node the user is in, which is the treatment that the user is currently under and extract valid treatment option form set of options (some not valid). Then from the extract valid options further extract selected option. The system then determine machine learning for predicting outcome for the selected options and executing the machine learning models for predicting outcome and select the best treatment options. These limitations together are not taught by the prior arts. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Hartley, PUb. No.: 2021/0098117: The healthcare application 118 can vet products by searching the data store 112 for regulatory data, or data associated with using the products in treatments. The healthcare application 118 can also identify those products that are associated with beneficial or successful healthcare outcomes. The healthcare application 118 may be executed to aggregate data in (or obtain data from) the data store 112 that can assist the healthcare application 118 to generate one or more treatment options associated with providers using the biological product in the treatment for the medical condition.
ii.Megerian et al., Pub. No: 2020/0273571A1: A computing system receives a plurality of medical perspectives for each medical treatment option of a plurality of medical treatment options. A machine learning model assigns a weight to each medical perspective for each medical treatment option by determining how often a care provider has agreed with each perspective within the plurality of medical perspectives. The computing system receives a medical treatment option ranking for each of the medical perspectives. The computing system generates a score for each medical perspective as applied to each medical treatment option based on a combination of the weight and the ranking for each medical perspective. The computing system aggregates the scores across the plurality of medical perspectives into an overall score for each medical treatment option..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179